                                 ---------------------------------------------
                       Case 5:20-cr-00340-EJD      Document 1 Filed 08/07/20 Page 1 of 7
AO 91 (Rev. 11/11) Criminal Complaint                                                                               August 7, 2020

                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Northern District
                                                 __________  DistrictofofCalifornia
                                                                          __________

                  United States of America                        )
                             v.                                   )
                         ION VELCU
                                                                  )      Case No.      CR 20-71100-MAG
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                November 13, 2016              in the county of              Monterey               in the
     Northern          District of          California        , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 1344(1)                            Bank Fraud

                                               MAXIMUM PENALTIES:
                                               Imprisonment: 30 Years
                                               Fine: $1,000,000
                                               Supervised Release: 5 Years
                                               Special Assessment: $100, Potential Immigration Consequences


         This criminal complaint is based on these facts:
See attached affidavit of U.S. Postal Inspector Thang Bui.




         u Continued on the attached sheet.

                                                                                  /s/ SvK
                                                                                             Complainant’s signature
    $SSURYHGDVWRIRUPBBBBBBBBBBBBBBB
                                                                                     Thang Bui, U.S. Postal Inspector
    $86$BBBBBBBBBB
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:     August 7, 2020
                                                                                                Judge’s signature

City and state:      San Jose, CA                                                           Hon. Susan van Keulen
                                                                                              Printed name and title
             Case 5:20-cr-00340-EJD Document 1 Filed 08/07/20 Page 2 of 7




                           AFFIDAVIT IN SUPPORT OF COMPLAINT

        I, Thang Q. Bui, a US Postal Inspector with the US Postal Inspection Service, being duly sworn,

hereby depose and state the following:

                       INTRODUCTION AND PURPOSE OF AFFIDAVIT

        1.      This affidavit is submitted in support of a request for the issuance of a criminal

complaint charging Ion Velcu with Bank Fraud, in violation of 18 U.S.C. § 1344(1). Because this

affidavit is submitted for the purpose of obtaining an arrest warrant, I have not included each and

every fact known to me in this case. Rather, I have set forth only the facts that I believe are necessary

to support probable cause for the issuance of an arrest warrant for Ion Velcu. For the reasons set forth

below, I believe there is probable cause that Ion Velcu committed the foregoing violation of federal

law.

                                    AFFIANT’S BACKGROUND
        2.      I have been employed as a United States Postal Inspector with the United States Postal

Inspection Service since August 2006, and am assigned to the San Francisco Division. My current

assignment is on the External Crimes – Mail Theft and Violent Crimes team in San Jose, CA. During

my 12 weeks of basic training in Potomac, MD, I received training in the investigation of various

postal-related crimes, including mail theft, identity theft, postal burglaries and robberies, assaults,

threats, the shipment of narcotics, and consumer fraud schemes. As part of my duties as a Postal

Inspector, I have functioned as the case agent in over 130 investigations involving identity theft, theft

of U.S. Mail, financial investigations, post office burglaries and robberies, assaults and threats, and

counterfeit postal money orders, resulting in arrests of one or more persons for each of these cases.

        3.      As a federal law enforcement officer, I am authorized to investigate violations of

federal law. I am familiar with the facts as set forth herein from my personal observations, interviews

with victims, observations by other investigators and law enforcement officers as related to me in

conversation and in written reports, and from documents and other evidence obtained as a result of

this investigation.



                                                  1
            Case 5:20-cr-00340-EJD Document 1 Filed 08/07/20 Page 3 of 7




                                       RELEVANT STATUTE

       4.      Title 18 U.S.C. § 1344(1) states, in relevant part, whoever knowingly executes, or

attempts to execute, a scheme or artifice to defraud a financial institution shall be fined not more than

$1,000,000 or imprisoned not more than 30 years, or both.

                              STATEMENT OF PROBABLE CAUSE

       Synopsis of Investigation

       5.      Beginning on a date unknown, but at least by November 2016, and continuing through

January 2017, a group of individuals fraudulently negotiated stolen checks – mostly donation checks

intended for churches – in the Northern District of California and elsewhere. During the

investigation, I identified 341 stolen checks totaling $211,618.33 that were connected to this scheme.

The perpetrators deposited these checks into bank accounts held in their own names, in each other’s

names, or in the names of suspected family members and associates.

       6.      Bank surveillance images show that Ion Velcu was one of the individuals involved in

this scheme. According to surveillance records, he fraudulently negotiated 66 checks worth a total of

$18,209.33 during this period.

       7.      A majority of the checks negotiated by Velcu were deposited into Bank of America

and Wells Fargo bank accounts held in the name of Ion Velcu or Individual 1. The majority of

checks were not altered prior to deposit, so that they reflected the original intended payee at the time

they were fraudulently negotiated.

       8.      This affidavit details one of the checks fraudulently negotiated by Velcu.

       November 13, 2016 Bank Fraud by Ion Velcu

       9.      On November 13, 2016, check number 49610059 issued by an individual bearing the

initials J.P. and made payable to an entity bearing the initials E.F.C. for $132.00 was deposited at a

Bank of America ATM located at 800 Northridge Shopping Center in Salinas, California, in the

Northern District of California. The check was deposited into Ion Velcu’s Bank of America account

ending in -4457.



                                                 2
             Case 5:20-cr-00340-EJD Document 1 Filed 08/07/20 Page 4 of 7




       10.      Wells Fargo surveillance photos show that the individual who deposited the check

matches Ion Velcu’s California driver’s license photograph. A surveillance image showing Velcu

depositing the check is below.




       11.      On August 6, 2019, I spoke to J.P. on the telephone, regarding her check. J.P. stated

that she made a one-time donation to E.F.C. during this time period, and she made on online request



                                                 3
             Case 5:20-cr-00340-EJD Document 1 Filed 08/07/20 Page 5 of 7




with Wells Fargo to mail the check to the church on her behalf. J.P. said she does not know Ion

Velcu, and she did not give Velcu permission to possess or negotiate her check.

       12.      On August 6, 2019, I visited E.F.C. in Salinas, California. I spoke to an individual

bearing the initials K.D. who is a secretary with the church. I showed K.D. the check from J.P.

and she recognized it because she remembered receiving a call from the bank about it. K.D.

recalled that there was a mail theft problem at the church starting in 2016, when the church had an

unlocked mailbox. A locking mailbox was installed, and then someone broke into that box to steal

mail. The church obtained a P.O. Box after many church members reported that their mailed

checks had been stolen. As a representative of the church, K.D. stated that she did not know Ion

Velcu and she did not give him permission to possess or negotiate the check.

       FDIC Insurance
       13.      Wells Fargo is insured by the Federal Deposit Insurance Corporation and was so

insured at the time of the instant offense.

       14.      Bank of America is insured by the Federal Deposit Insurance Corporation and was so

insured at the time of the instant offense.

                                              CONCLUSION

       15.      Based on the foregoing facts, there is probable cause to believe that Ion Velcu

knowingly committed Bank Fraud in violation of 18 U.S.C. § 1344(1). Accordingly, I respectfully

request that the warrant for the arrest of Ion Velcu be issued.

                                      REQUEST FOR SEALING

       16.      I respectfully request that the Court issue an order sealing the Warrant, the Complaint,

and all papers submitted in support of the Complaint, including this affidavit, until further order of the

Court. These documents concern an investigation that is not presently known to the target or to the

public generally. I believe that sealing is necessary in order to effectuate the orderly arrest of Ion Velcu,

and in order to guard against flight and destruction of evidence.




                                                   4
          Case 5:20-cr-00340-EJD Document 1 Filed 08/07/20 Page 6 of 7




         I declare under penalty of perjury that the statements above are true and correct to the best of

my knowledge.


                                            /s/ SvK
                                          __________________________________
                                          Thang Q. Bui
                                          U.S. Postal Inspector
                                          U.S. Postal Inspection Service


Sworn and subscribed to before me over the telephone pursuant to Fed. R. Crim. P. 4.1 and 4(d)
and signed by me on this _______
                           7th   day of August 2020.


___________________________
Honorable Susan van Keulen
United States Magistrate Judge




                                                 5
AO 257 (Rev. 6/78)                              -----------------------------------------------
                              Case 5:20-cr-00340-EJD    Document 1 Filed 08/07/20 Page 7 of 7

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT              INFORMATION                INDICTMENT                            Name of District Court, and/or Judge/Magistrate Location
                                                            SUPERSEDING                             NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                                  SAN JOSE DIVISION
 COUNT ONE: (18 U.S.C. § 1344(1)) - Bank Fraud                          Petty

                                                                        Minor              DEFENDANT - U.S                                       August 07, 2020
                                                                        Misde-
                                                                        meanor
                                                                                          ION VELCU
                                                                        Felony
                                                                                              DISTRICT COURT NUMBER
PENALTY:      MAXIMUM PENALTIES
              Imprisonment: 30 Years; Fine: $1,000,000; Supervised Release: 5
              years; Special Assessment: $100; Potential Immigration                            CR 20-71100-MAG
              Consequences

                                                                                                                        DEFENDANT
                             PROCEEDING                                                         IS NOT IN CUSTODY
                                                                                                  Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                               1)       If not detained give date any prior
                     U.S. Postal Inspector Thang Bui
                                                                                                  summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                       2)       Is a Fugitive
       give name of court
                                                                                         3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                IS IN CUSTODY
                                                                                         4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                      5)       On another conviction
       which were dismissed on motion
       of:
                                                               SHOW
                                                             DOCKET NO.
                                                                                                                                   }         Federal         State

            U.S. ATTORNEY              DEFENSE
                                                      }                                  6)       Awaiting trial on other charges
                                                                                                   If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                  Yes            If "Yes"
       pending case involving this same
       defendant                                             MAGISTRATE
                                                                                              Has detainer
                                                                                              been filed?         No
                                                                                                                            }    give date
                                                                                                                                 filed
                                                              CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                      }                                       DATE OF
                                                                                              ARREST
                                                                                                                        Month/Day/Year


                                                                                              Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form               David L. Anderson
                                                                                              DATE TRANSFERRED
                                                                                              TO U.S. CUSTODY
                                                                                                                                      Month/Day/Year


                                U.S. Attorney          Other U.S. Agency

Name of Assistant U.S.                                                                             This report amends AO 257 previously submitted
Attorney (if assigned)                    AUSA Maia Perez
                                                      ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS               NO PROCESS*               WARRANT              Bail Amount: None
        If Summons, complete following:
             Arraignment    Initial Appearance                                   * Where defendant previously apprehended on complaint, no new summons or
                                                                                 warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                 Date/Time:                                 Before Judge:

        Comments:
